            Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS,
                               SAN ANTONIO DIVISION

ELKA VARGAS-RODRIGUEZ                         §
Plaintiff,                                    §
                                              §
v.                                            §               CIVIL ACTION NO.5:21-cv-604
                                              §               JURY DEMANDED
AA CARE SERVICES, LLC                         §
Defendant.                                    §

                          PLAINTIFF’S ORIGINAL COMPLAINT


       NOW COMES Plaintiff ELKA VARGAS-RODRIGUEZ, and files this Plaintiff’s

Original Complaint and Jury Demand, complaining of AA CARE SERVCIES, LLC, hereinafter

referred to as “Defendant” or “AA,” and would respectfully show the Court as follows:

                                               I.
                                            PARTIES

       1.      Plaintiff, ELKA VARGAS-RODRIGUEZ, is a natural person who resides in San

Antonio, Texas.

       2.      Defendant AA CARE SERVICES, LLC , is a Texas Limited Liability Company

doing business in San Antonio, Texas, which is in the Western District of Texas, San Antonio

Division. Defendant may be served by serving its registered agent, Helen Trowsdale 1710 Portage

Path, San Antonio, TX 78232. A request for waiver of summons will first be issued.

                                               II.
                                             VENUE

       3.      Plaintiff’s claims arise under federal statute. This Court has jurisdiction over the

claim because Plaintiff has asserted a claim arising under federal law, Title VII of the Civil Rights


                                                     1
                Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 2 of 7




Act of 1964, as amended, codified under Title 42 U.S.C. Section 2000e et. Seq.

           4.      This Court has jurisdiction to hear the merits of Plaintiff’s claims due to the federal

question raised pursuant to the federal statutes cited above.

           5.      Venue is proper in the Western District of Texas, San Antonio Division under 42

U.S.C. 2000-e(5)(3), because this is the district where the unlawful employment practices

complained of were committed, and where the employment records relevant to that practice are

maintained.

           6.      As of the time of filing, damages are within the jurisdictional limits of the court.

                                                  III.
                                             JURY DEMAND

           7.      Plaintiff hereby tenders payment for and demands trial by jury

                                             IV.
                                MISNOMER / MISIDENTIFICATION

           8.      In the event that any parties are misnamed or are not included herein, it is Plaintiff’s

contention that such was a Amisidentification,@ Amisnomer@ and/or such parties are/were Aalter

egos@ of parties named herein. Alternatively, Plaintiff contends that such Acorporate veils@ should

be pierced to hold such parties properly included in the interest of justice.

                                               V.
                                        BACKGROUND FACTS

           9.      Plaintiff Elka Vargas-Rodriguez was hired by Defendant AA Care Services on or

about November 7, 2019.

           10.     Vargas-Rodriguez’s job was to recruit in-home medical providers for private care

clients.




                                                          2
           Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 3 of 7




       11.     On November 8, 2019, Vargas-Rodriguez met with Jennifer Dermont, Defendant’s

Executive Administrator.       Dermont told Vargas-Rodriguez not to hire anyone who was

overweight, had dark skin, or who had an accent.

       12.     Dermont further told Vargas-Rodriguez that if a client had the term CODED listed

in AA’s system, that meant no dark skinned, overweight, or accented caregivers should be

considered for the position.

       13.     On or about November 11, 2019, Dermont asked Vargas-Rodriguez if there was a

way to tell if the applicants she was considering were overweight, had an accent or were dark

skinned.

       14.     From November 11 to 15, Vargas-Rodriguez recruited several qualified candidates

but was told that several of them could not be hired because they were either too dark-skinned or

were overweight. When she asked what she was supposed to tell these candidates she was told to

tell them that there were no open positions.

       15.     On or about November 13, 2019, Vargas-Rodriguez complied to HR and the Q&A

Officer that she was being told to discriminate against hires based on race or color.

       16.     On November 17, 2019, Holder sent an email telling Vargas-Rodriguez that they

“desperately needed” caregivers hired and told her they needed to be “coded,” meaning the

candidates could not be dark skinned, overweight or have an accent. The hiring notices also stated

“female preferred. “

       17.     On November 21, 2019, Vargas-Rodriguez informed Karen that she was going to

the hospital to seek medical attention for her injury. She also informed her that when she texted

Helen that Helen responded “how old are you?”



                                                     3
          Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 4 of 7




       18.     Vargas-Rodriguez reminded Karen in HR to address the hiring discrimination with

Helen. Karen responded and told Vargas-Rodriguez that she hoped her back “isn’t too serious.”

       19.     The next day, November 22, 2019, Plaintiff was terminated by Defendant.

       20.     There being no legitimate reason otherwise, Plaintiff contends that she was

terminated in retaliation for reporting her complaints about racial and color discrimination, in

violation of Title VII.

                                VI.
          DISCRIMINATION, HARASSMENT AND RETALIATION
    BASED ON COMPLAINTS OF AND OPPOSITION TO RACE AND COLOR
DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                               1964

       21.     Prior to her termination, Plaintiff faithfully served Defendant in her capacity as

employee and faithfully performed all duties expected of her. The acts committed by the agents,

servants and/or employees of the Defendant in retaliating against and wrongfully terminating

Plaintiff based on her complaints of and opposition to employment practices that discriminated

based on race and color all constitute violations of Title VII of the Civil Rights Act of 1964.

Plaintiff herself became a victim of discrimination, harassment and retaliation for complaining of

and opposing unlawful employment practices.

       22.     As a result of Defendant’s discrimination and unlawful retaliatory actions, the

Plaintiff has suffered, and will continue to suffer actual damages in the form of lost wages, past

and future, and lost employment benefits.

                                         VII.
                                 RESPONDEAT SUPERIOR

       23.     Employees involved in the discrimination described herein were at all times

employees, agents, or representatives of the Defendant company and were at all times acting in the


                                                    4
           Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 5 of 7




course and scope of that employment. Accordingly, Defendant is liable for such conduct under the

doctrine of Respondeat Superior.

                                                 VIII.
                                               DAMAGES

        24.      Plaintiff sustained the following damages as a result of the actions and/or omissions

of Defendant described hereinabove:

              a. All reasonable and necessary Attorneys’ fees incurred by or on behalf of Plaintiff;

              b. Back pay from the date that Plaintiff was terminated and interest on the back pay
                 in an amount sufficient to compensate Plaintiff as the Court deems equitable;

              c. Pecuniary losses;

              d. All reasonable and necessary costs incurred in pursuit of this suit;

              e. Expert fees as the Court deems appropriate;

              f. Front pay in an amount the Court deems equitable and just to make Plaintiff
                 whole;

              g. Pre and Post judgment interest as allowed by law and punitive damages;

              h. Mental anguish in the past;

              i. Mental anguish in the future; and

              j. Loss of benefits, promotional opportunities, and job status.


        Plaintiff demands a trial by jury to determine her claims and damages herein.

                                            IX.
                                   ADMINISTRATIVE FILINGS

        25.      Plaintiff filed her Charge of Discrimination with the EEOC. Thereafter, Plaintiff

received a notice of suit rights from the EEOC, giving Plaintiff notice of her right to sue Defendant

within 90 days of its receipt. Plaintiff timely files her lawsuit.


                                                       5
          Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 6 of 7




                                             X
                                        ATTORNEY FEES

       26.       Defendant=s conduct as described in this petition and the resulting damage and loss

to Plaintiff has necessitated Plaintiff retaining counsel. Therefore, Plaintiff seeks all reasonable

and necessary attorney fees authorized under Title VII in this case which would include at least

the following:

             a. Preparation and trial of the claim, in an amount the jury deems reasonable;

             b. Post-trial, pre-appeal legal services, in an amount the jury deems reasonable; and

             c. An appeal to the Court of Appeals, in an amount the jury deems reasonable; and

             d. Post-judgment discovery and collection in the event execution on the judgment is

                 necessary, in an amount the jury deems reasonable.

                                            XI.
                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be cited to

appear and answer herein; that upon a final hearing hereof, a judgment be rendered for Plaintiff

for damages set out above in an amount the jury deems reasonable under the circumstances, along

with costs of court, and both post and prejudgment interest as allowed by law, attorneys= fees and

for such other and further relief to which Plaintiff may be justly entitled.




                                                      6
Case 5:21-cv-00604-OLG Document 1 Filed 06/24/21 Page 7 of 7




                                Respectfully Submitted,


                                BY: /s/ Alan Braun
                                      ADAM PONCIO
                                      STATE BAR NO. 16109800
                                      salaw@msn.com
                                      ALAN BRAUN
                                      STATE BAR NO. 24054488
                                      abraun@ponciolw.com

                                      PONCIO LAW OFFICES
                                      A Professional Corporation
                                      5410 Fredericksburg Road, Suite
                                      109
                                      San Antonio, Texas 78229-3550
                                      Telephone:(210) 212-7979
                                      Facsimile:(210) 212-5880

                                      ATTORNEYS FOR PLAINTIFF




                                7
